DETAILED ACTION

This Office Action is in response to the Amendment filed 8/5/2022.  Due to the claim amendments, the previous claim objection has been withdrawn.  Claims 1-15, 18, 20, 23, and 31 have been canceled.  New claims 39-40 have been added.  Claims 16-17, 19, 21-22, 24-30, and 32-40 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.
Independent claims 16, 28, and 35 have been amended to include a limitation stating “and wherein, when RIV is greater than a quantity defined by NRGB(NRGB+1)/2, the RIV corresponds to RBSTART and a set of values for an interlace index, l, where NRGB is a number of configured resource block groups, RBSTART is a starting resource block, and the set of values for the interlace index l are combinations of contiguous or non-contiguous interlaces”.  This language is similar to the previous language of now canceled claims 23 and 31.  Applicant argues that the cited prior art Wu does not anticipate this amended limitation.  The Examiner respectfully disagrees.  Specifically, Applicant argues that “whereas, Wu discloses offsets relative to a start value, amended claim 16 recites an indication of combinations of contiguous or non-contiguous interlaces”.  However, the Examiner still believes that the teachings of Wu on page 7 paragraph 121 and Table 3 are equivalent to this amended claim limitation.  Applicant’s originally filed specification describes the RIV for RIV>NRBG(NRBG+1)/2 in paragraph 128.  This paragraph also provides an example wherein 9 states meet this requirement and can be used to indicate 9 different combinations of contiguous and/or non-contiguous interlaces as shown in Figure 9.  Applicant’s Figure 9 contains all the same values as illustrated by Table 3 of Wu.  For example, and as indicated in the previous rejections, Wu’s value of M is equivalent to the claimed value NRBG, Wu’s value of S is equivalent to the claimed value of RBSTART, and Wu’s value of P is equivalent to the claimed value of l.  Thus, since Applicant’s specification states that different combinations of contiguous and/or non-contiguous interlaces are indicated as shown in Figure 9 of the Applicant’s drawings, and since Table 3 of Wu is equivalent to Figure 9 of the Applicant’s drawings, it is believed that Wu does anticipate the amended claim limitations.  Therefore, the rejections based on the teachings of Wu are maintained.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17, 19, 21-22, 24-26, 28-30, 32-33, and 35-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (U.S. Publication US 2021/0352672 A1).
With respect to claims 16 and 35, Wu discloses a method performed by a wireless device comprising an antenna, a radio coupled to the antenna, and a processor coupled to the radio (See the abstract, pages 14-15 paragraphs 267-273, and Figure 10 of Wu for reference to a terminal device, i.e. 600, which is a wireless device, performing a communication method and comprising a wireless transceiver 630 that may include an antenna and is coupled to a processor 610).  Wu also discloses receiving an indication of a resource allocation for an uplink transmission on unlicensed spectrum in a 5G new radio (NR) wireless cellular network, wherein the indication includes a resource indication value (RIV) that indicates a set of frequency domain resources allocated to the wireless device for the uplink transmission (See page 2 paragraph 33, page 2 paragraph 35, page 6 paragraphs 106-109, page 7 paragraph 119, and Figure 1 of Wu for reference to the terminal device operating on an unlicensed spectrum in a 5G NR network and receiving first indication information including a first resource indicator value, RIV, indicating interlaces allocated to the terminal device including frequency resources of the interlaces, wherein the interlaces may be used to transmit via a PUSCH, which is an uplink transmission channel).  Wu further discloses wherein a frequency domain resource in the set of frequency domain resources corresponds to an interlace, where the interlace is a group of resource blocks that are separated in the frequency domain (See page 4 paragraph 52, page 6 paragraphs 107-110, and Figure 3 of Wu for reference to the RIV indicating an interlace set, wherein each interlace includes physical resource blocks, PRBs, separated in the frequency domain as illustrated in Figure 3).  Wu also discloses wherein when a total number of resource blocks is not divisible by a total number of interlaces, interlaces corresponding to lowest frequencies of a bandwidth part have at least one additional resource block as compared to interlaces not corresponding to the lowest frequencies of the bandwidth part (See page 4 paragraphs 51-53 and Figure 3 of Wu for reference to embodiments the number of PRBs is not divisible by the number of interlaces such that each interlace includes either 10 or 11 PRBs, wherein the interlaces corresponding to the lowest frequencies, i.e. interlace 0, has 11 PRBs, i.e. at least one additional PRB, and the interlaces corresponding to the higher frequencies, i.e. interlace 6 has 10 PRBs, as shown in the example illustrated at the bottom of Figure 3).  Wu further discloses wherein, when RIV is greater than a quantity defined by NRGB(NRGB+1)/2, the RIV corresponds to RBSTART and a set of values for an interlace index, l, where NRGB is a number of configured resource block groups, RBSTART is a starting resource block, and the set of values for the interlace index l are combinations of contiguous or non-contiguous interlaces (See page 7 paragraph 121 and Table 3 of Wu for reference to the redundant states 55 to 63, i.e. for RIV states greater than the 10(10+1)/2=55th state, corresponding to the values shown in Table 3 of Wu, i.e. corresponding to S and P, wherein S is equivalent to RBSTART and P is equivalent to l; also note that Table 3 of Wu is equivalent to Applicant’s Figure 9, which is described in paragraph 128 of the Applicant’s originally filed specification as indicating different combinations of contiguous and/or non-contiguous interlaces).  Wu also discloses transmitting one or more uplink (UL) signals based on the resource allocation (See page 7 paragraph 119 of Wu for reference to a UE, i.e. terminal device, transmitting signals of a PUSCH, which is an uplink channel, via the indicated interlaces).  
	With respect to claim 28, Wu discloses a method performed by a network element (See the abstract, pages 14-15 paragraphs 267-272, and Figure 10 of Wu for reference to a network device, i.e. 600, performing a communication method).  Wu also discloses transmitting, to a wireless device, an indication of a resource allocation for an uplink transmission on unlicensed spectrum in a 5G new radio (NR) wireless cellular network, wherein the indication includes a resource indication value (RIV) that indicates a set of frequency domain resources allocated to the wireless device for the uplink transmission (See page 2 paragraph 33, page 2 paragraph 35, page 6 paragraphs 106-109, page 7 paragraph 119, and Figure 1 of Wu for reference to the network device operating on an unlicensed spectrum in a 5G NR network and transmitting first indication information including a first resource indicator value, RIV, to a terminal device indicating interlaces allocated to the terminal device including frequency resources of the interlaces, wherein the interlaces may be used to transmit via a PUSCH, which is an uplink transmission channel).  Wu further discloses wherein a frequency domain resource in the set of frequency domain resources corresponds to an interlace, where the interlace is a group of resource blocks that are separated in the frequency domain (See page 4 paragraph 52, page 6 paragraphs 107-110, and Figure 3 of Wu for reference to the RIV indicating an interlace set, wherein each interlace includes physical resource blocks, PRBs, separated in the frequency domain as illustrated in Figure 3).  Wu also discloses wherein when a total number of resource blocks is not divisible by a total number of interlaces, interlaces corresponding to lowest frequencies of a bandwidth part have at least one additional resource block as compared to interlaces not corresponding to the lowest frequencies of the bandwidth part (See page 4 paragraphs 51-53 and Figure 3 of Wu for reference to embodiments the number of PRBs is not divisible by the number of interlaces such that each interlace includes either 10 or 11 PRBs, wherein the interlaces corresponding to the lowest frequencies, i.e. interlace 0, has 11 PRBs, i.e. at least one additional PRB, and the interlaces corresponding to the higher frequencies, i.e. interlace 6 has 10 PRBs, as shown in the example illustrated at the bottom of Figure 3).  Wu further discloses wherein, when RIV is greater than a quantity defined by NRGB(NRGB+1)/2, the RIV corresponds to RBSTART and a set of values for an interlace index, l, where NRGB is a number of configured resource block groups, RBSTART is a starting resource block, and the set of values for the interlace index l are combinations of contiguous or non-contiguous interlaces (See page 7 paragraph 121 and Table 3 of Wu for reference to the redundant states 55 to 63, i.e. for RIV states greater than the 10(10+1)/2=55th state, corresponding to the values shown in Table 3 of Wu, i.e. corresponding to S and P, wherein S is equivalent to RBSTART and P is equivalent to l; also note that Table 3 of Wu is equivalent to Applicant’s Figure 9, which is described in paragraph 128 of the Applicant’s originally filed specification as indicating different combinations of contiguous and/or non-contiguous interlaces).  Wu also discloses receiving, from the wireless device, one or more uplink (UL) signals based on the resource allocation (See page 7 paragraph 119 of Wu for reference to the network device receiving from a UE, i.e. terminal device, signals of a PUSCH, which is an uplink channel, via the indicated interlaces).
	With respect to claims 17, 29, and 36, Wu discloses wherein to indicate the set of frequency domain resources allocated to the wireless device, the RIV indicates RBSTART and a number of allocated interlaces (See page 6 paragraph 109 of Wu for reference to the RIV indicating a start value, i.e. a RBSTART, and a number of interlaces included in the interlace set).
	With respect to claim 19, Wu discloses wherein the one or more UL signals include a physical uplink shared channel (PUSCH) (See page 7 paragraph 119 of Wu for reference to transmitting a PUSCH via configured interlaces).
	With respect to claim 21, Wu discloses wherein, when a number of resource block groups, NRGB, are configured and the RIV is greater than or equal to 0 and less than a quantity defined by NRGB(NRGB+1)/2, the RIV is defined as a sum of NRGB(L - 1) and RBSTART when (L - 1) is less than or equal to floor(NRGB/2), wherein L is a number of allocated interlaces (See pages 6-7 paragraphs 112 and 121 of Wu for reference to embodiments wherein there fewer valid states of the RIV than the total number of states indicated by indication information bits, i.e. if 6 bits are used states 0-63 may be indicated while only 55 RIV states are valid, the 55 RIV states corresponding the example of the total number of interlaces M=10, wherein the value of M defined by Wu is equivalent to the claimed value of NRGB, i.e. 10(10+1)2=55, and for reference to the valid RIV values from 0-54 being defined according to the equation RIV=M×(L-1)+S, with M being equivalent to NRGB and S being equivalent to RBSTART, if (L-1≤floor (M/2), which is equivalent to the claimed equations).
	With respect to claims 22 and 39-40, Wu discloses wherein, when (L-1) is greater than floor(NRGB/2), the RIV is defined as NRBG(NRBG - L + 1) + (NRBG – 1 – RBSTART) (See pages 6-7 paragraph 112 of Wu for reference to otherwise, i.e. if (L-1)›floor (M/2), RIV=M×(M-L+1)+(M-1-S), which is equivalent to the claimed equation).
	With respect to claim 24, Wu discloses wherein the RIV corresponds to values of RBSTART and the interlace index, l, according to the claimed table (See page 7 paragraph 121 and Table 3 of Wu for reference to Table 3 of Wu being equivalent to the claimed table).
	With respect to claim 25, Wu discloses wherein l is greater than or equal to 0 and less than or equal to L (See page 7 paragraph 121 and Table 3 of Wu for reference to P in Table 3 of Wu, which is equivalent to l in the claimed table, being greater than or equal to 0 and less than or equal to L).
	With respect to claim 26, Wu discloses wherein interlaces are indexed in order of resource block values, and wherein RBSTART = 0 corresponds to interlace index 0 (See page 4 paragraph 52, pages 6-7 paragraphs 112-116, and Figure 3 of Wu for reference to interlaces being indexed in order with the 0th PRB corresponding to first PRB of the 0th interlace).
With respect to claim 30, Wu discloses wherein, when a number of resource block groups, NRGB, are configured and the RIV is greater than or equal to 0 and less than a quantity defined by NRGB(NRGB+1)/2, the RIV is defined as a sum of NRGB(L - 1) and RBSTART when (L - 1) is less than or equal to floor(NRGB/2), wherein L is a number of allocated interlaces (See pages 6-7 paragraphs 112 and 121 of Wu for reference to embodiments wherein there fewer valid states of the RIV than the total number of states indicated by indication information bits, i.e. if 6 bits are used states 0-63 may be indicated while only 55 RIV states are valid, the 55 RIV states corresponding the example of the total number of interlaces M=10, wherein the value of M defined by Wu is equivalent to the claimed value of NRGB, i.e. 10(10+1)2=55, and for reference to the valid RIV values from 0-54 being defined according to the equation RIV=M×(L-1)+S, with M being equivalent to NRGB and S being equivalent to RBSTART, if (L-1≤floor (M/2), which is equivalent to the claimed equations).
	With respect to claim 32, Wu discloses wherein the RIV corresponds to values of RBSTART and the interlace index, l, according to the claimed table (See page 7 paragraph 121 and Table 3 of Wu for reference to Table 3 of Wu being equivalent to the claimed table).
With respect to claim 33, Wu discloses wherein interlaces are indexed in order of resource block values, and wherein RBSTART = 0 corresponds to interlace index 0 (See page 4 paragraph 52, pages 6-7 paragraphs 112-116, and Figure 3 of Wu for reference to interlaces being indexed in order with the 0th PRB corresponding to first PRB of the 0th interlace).
With respect to claim 37, Wu discloses wherein, when a number of resource block groups, NRGB, are configured and the RIV is greater than or equal to 0 and less than a quantity defined by NRGB(NRGB+1)/2, the RIV is defined as a sum of NRGB(L - 1) and RBSTART when (L - 1) is less than or equal to floor(NRGB/2), wherein L is a number of allocated interlaces (See pages 6-7 paragraphs 112 and 121 of Wu for reference to embodiments wherein there fewer valid states of the RIV than the total number of states indicated by indication information bits, i.e. if 6 bits are used states 0-63 may be indicated while only 55 RIV states are valid, the 55 RIV states corresponding the example of the total number of interlaces M=10, wherein the value of M defined by Wu is equivalent to the claimed value of NRGB, i.e. 10(10+1)2=55, and for reference to the valid RIV values from 0-54 being defined according to the equation RIV=M×(L-1)+S, with M being equivalent to NRGB and S being equivalent to RBSTART, if (L-1≤floor (M/2), which is equivalent to the claimed equations).
With respect to claim 38, Wu discloses wherein the RIV corresponds to values of RBSTART and the interlace index, l, according to the claimed table (See page 7 paragraph 121 and Table 3 of Wu for reference to Table 3 of Wu being equivalent to the claimed table).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Pan et al. (U.S. Publication US 2021/0251005 A1).
With respect to claims 27 and 34, although Wu does disclose the use of guard bands (See page 4 paragraphs 50-51 of Wu), Wu does not specifically disclose wherein the set of frequency domain resources allocated to the wireless device include interlaces mapped onto guard bands.  However, Pan et al., in the field of communications, discloses interlace resource blocks including a guard band PRB, so that the guard band PRB can be used for data transmission, thereby increasing transmission resource utilization in an unlicensed band (See page 3 paragraph 54, page 3 paragraph 59, page 3 paragraph 61, page 5 paragraph 91, and Figure 3 of Pan et al.).  Thus, it is believed that it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Pan et al., to combine using a guard band PRB in an interlace for data transmission, as suggested by Pan et al., within the system and method of Wu, with the motivation being to increase transmission resource utilization in an unlicensed band.

Conclusion

Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461